Opinion filed November 17, 2022




                                     In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-22-00108-CV
                                   ___________

        ROBERT PERRY HUNSAKER AND JEANIE NELL
                  HUNSAKER, Appellants
                                        V.
                    SHERRY RICHARDSON, Appellee


                     On Appeal from the 29th District Court
                           Palo Pinto County, Texas
                         Trial Court Cause No. C48479


                     MEMORANDUM OPINION
      Appellants, Robert Perry Hunsaker and Jeanie Nell Hunsaker, have filed in
this court an unopposed motion to dismiss this appeal.               See TEX. R.
APP. P. 42.1(a)(1). In the motion, Appellants state that the controversy between the
parties has ended because the dog—the possession of which was at the center of the
parties’ dispute—has died. Because the dog’s death moots this appeal, Appellants
ask that we vacate the trial court’s judgment and dismiss this appeal. According to
Appellants, Appellee does not oppose Appellants’ motion.
      Accordingly, we grant Appellants’ unopposed motion, vacate the trial court’s
judgment insofar as it awarded possession of the dog at issue, and dismiss this
appeal.


                                                   PER CURIAM


November 17, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         2